BROCK, C.J., and THAYER, J.,
dissenting: The majority concludes that although there is no explicit legislative authorization, the absence of agency fees from the list of unfair labor practices indicates the legislature’s intention to allow such fees. In addition, the majority interprets the statutory phrase “other conditions of employment” to implicitly include agency fees. We respectfully disagree. Although this court acts as “the final arbiter of the intent of the legislature as expressed in the words of a statute considered as a whole,” Cheever v. Southern N.H. Regional Med. Ctr., 141 N.H. 589, 590-91, 688 A.2d 565, 566-67 (1997) (quotation omitted), “we will not consider what the legislature might have said,” Appeal of Zimmerman, 141 N.H. 605, 611, 689 A.2d 678, 683 (1997) (quotation omitted), or decide questions of policy, Smith v. Am. Employers’ Ins. Co., 102 N.H. 530, 534, 163 A.2d 564, 568 (1960). But see Petition of Chapman, 128 N.H. 24, 31, 509 A.2d 753, 758 (1986) (when exercising “its inherent constitutional power to regulate the practice of law,” court has “greater freedom” in policymaking).
As noted by the majority, the United States Supreme Court has stated that “[t]o compel employees financially to support their collective-bargaining representative has an impact upon their First Amendment interests,” Abood v. Detroit Bd. of Education, 431 U.S. 209, 222 (1977), and that requiring non-union employees to pay agency fees is “a significant impingement on First Amendment rights,” Ellis v. Railway Clerks, 466 U.S. 435, 455 (1984). In light of the constitutional right implicated by the imposition of agency fees and the absence of explicit legislative authorization, we will not *692guess “what the legislature might have intended,” Dionne v. City of Manchester, 134 N.H. 225, 227, 589 A.2d 1016, 1017 (1991) (quotation omitted), or “add words that the legislature did not see fit to include,” Cheever, 141 N.H. at 592, 688 A.2d at 567. Instead, we believe that this is a matter for “legislative assessment rather than for determination by judicial fiat,” Am. Employers Ins. Co., 102 N.H. at 536, 163 A.2d at 569 (Kenison, C.J., dissenting), and decline to interpret the legislature’s silence on this issue as implicitly authorizing agency fees, cf. Lakin v. Daniel Marr & Son Co., 126 N.H. 730, 732-33, 495 A.2d 1299, 1301 (1985) (refusing to implicitly allow workers’ compensation carrier to recover interest on lien where legislature silent on issue).
. This conclusion is consistent with Abood, a case misinterpreted by the majority. Abood, 431 U.S. at 211, 213. Unlike this case, Abood arose under a Michigan statute that explicitly authorized such fees. Id. at 211, 214; see Mich. Comp. Laws Ann. § 423.210(1)(c). Although the Court determined that the imposition of agency fees did not violate the first amendment, Abood, 431 U.S. at 225-26, the Court based its decision, inter alia, on the fact that agency fees were “constitutionally justified by the legislative assessment of the important contribution of the union shop to the system of labor relations.” Id. at 222 (emphasis added). No such legislative assessment is evident in the instant case.
For the foregoing reasons, we respectfully dissent.